Citation Nr: 0805641	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  06-03 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to an effective date earlier than December 10, 
2004 for the award of nonservice-connected (NSC) death 
pension benefits.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from June 1946 to February 1957, and who died 
in July 2004.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 decisional letter 
of the Manila RO.  


FINDINGS OF FACT

1. The veteran died on July [redacted], 2004.  

2. The appellant's informal claim for NSC death pension 
benefits was received after December 10, 2004 (in March 2005) 
and within one year after the date of the veteran's death. 


CONCLUSION OF LAW

An earlier effective date of July 1, 2004 is warranted for 
the award of NSC death pension benefits.  38 U.S.C.A. 
§ 5110(d) (West 2002); 38 C.F.R. § 3.400(c)(3) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of the appellant's claim, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
timing or content is harmless.  Accordingly, the Board will 
address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

The statutory and regulatory provisions specify that except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date for NSC death 
pension claims received prior to October 1, 1984, or on or 
after December 10, 2004, is the first day of the month in 
which the veteran's death occurred if the claim is received 
within one year after the date of the death; otherwise, date 
of receipt of claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. 
§ 3.400(c)(3)(i).  (If the claim had been received between 
October 1, 1984, and December 9, 2004, the effective date 
would be first day of the month in which the veteran's death 
occurred if the claim is received within 45 days after the 
date of death; otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(c)(3)(ii)).

A specific claim in the form prescribed by the Secretary or 
jointly with the Secretary of Health and Human Services is 
necessary for payment of death benefits.  38 C.F.R. § 3.152.  
When an informal claim is received, and a formal claim has 
not been filed, an application form should be forwarded to 
the claimant for execution.  If the formal claim is received 
within one year, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The veteran's death certificate documents he passed away on 
July [redacted], 2004.

The appellant filed an informal claim for dependency and 
indemnity compensation benefits in March 2005, without having 
previously filed a formal claim.  The RO immediately 
forwarded a VA Form 21-534 application form for her 
execution.  A properly executed formal claim was received in 
April 2005.  As such, the appellant's claim is considered 
filed as of March 2005.  38 C.F.R. § 3.155.

The appellant's claim for NSC death pension benefits was 
filed after December 10, 2004, and within one year after the 
veteran's death.  Accordingly, the Board finds that under 
38 C.F.R. § 3.400(c)(3)(i), the proper effective date for the 
award of death pension benefits in this case is the first day 
of the month in which the veteran's death occurred, July 1, 
2004.  Since the law is dispositive in this matter, the claim 
must be allowed and an earlier effective date of July 1, 
2004, assigned.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

An earlier effective date of July 1, 2004 is granted for the 
award of NSC death pension benefits.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


